
	

113 HRES 284 IH: Expressing the sense of the House of Representatives with respect to promoting energy security of European allies through opening up the Southern Gas Corridor.
U.S. House of Representatives
2013-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 284
		IN THE HOUSE OF REPRESENTATIVES
		
			June 27, 2013
			Mr. Turner (for
			 himself, Mr. David Scott of Georgia,
			 Mr. Shuster,
			 Mr. Cohen,
			 Mr. Bridenstine,
			 Mr. Lance,
			 Mr. Moran,
			 Mr. Diaz-Balart,
			 Ms. Jackson Lee,
			 Ms. Granger,
			 Mr. Miller of Florida,
			 Mr. Wilson of South Carolina,
			 Mr. Cotton,
			 Mr. Marino,
			 Mr. Poe of Texas,
			 Mr. Guthrie,
			 Mr. Stivers,
			 Mrs. Beatty,
			 Ms. Loretta Sanchez of California,
			 Mr. Meeks,
			 Ms. Bordallo, and
			 Ms. Meng) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives with respect to promoting energy security of European allies
		  through opening up the Southern Gas Corridor.
	
	
		Whereas reducing vulnerabilities of European allies to gas
			 supply disruption and to this end development of multiple sources of gas is a
			 key component of efforts to ensure European energy security;
		Whereas diversification of sources of gas and the routes
			 of their delivery will increase competitiveness in the European market and will
			 help stabilize European and global energy prices;
		Whereas the Caspian Sea region strategically located at
			 the crossroads of Europe, Asia, and the Middle East holds significant energy
			 resources and proven natural gas reserves of Azerbaijan, Kazakhstan,
			 Turkmenistan, and Uzbekistan are estimated at 735 trillion cubic feet or about
			 11 percent of the world’s reserves;
		Whereas oil and gas exports from the Caspian Sea region
			 are projected to more than double over the next 25 years;
		Whereas it is the policy of the United States in the
			 countries of the South Caucasus and Central Asia to assist in the development
			 of infrastructure necessary for energy and trade on an East-West axis in order
			 to build strong international relations and commerce between those
			 countries;
		Whereas Azerbaijan, Turkey and Georgia have worked
			 collaboratively with the United States, European allies, and other regional
			 partners to jointly develop and promote energy projects in the Caspian Sea
			 region for almost two decades;
		Whereas energy exploration in this region is a remarkable
			 example of international cooperation with over 34 companies representing 15
			 countries, including the United States engaged in these projects;
		Whereas successive United States Administrations supported
			 development of energy resources in the Caspian Sea region, including
			 construction of the landmark Baku-Tbilisi-Ceyhan oil pipeline and
			 Baku-Tbilisi-Erzerum gas pipeline that are main arteries delivering Caspian
			 energy resources to global markets;
		Whereas further energy exploration in the Caspian Sea
			 region and its westward exports will reduce the dependence of United States
			 allies on energy from the volatile Middle East region;
		Whereas the priority now becomes the realization of the
			 Southern Gas Corridor to deliver additional volumes of natural gas from the
			 Caspian Sea region to European markets;
		Whereas the Republic of Azerbaijan-European Union Joint
			 Declaration of January 13, 2011, established the Republic of Azerbaijan as a
			 substantial contributor to, and enabler of, the Southern Gas Corridor;
		Whereas at the third meeting of their bilateral Economic
			 Partnership Commission convened in Washington, DC, on April 18, 2012, the
			 United States and the Republic of Azerbaijan reaffirmed the importance of a
			 high-level dialogue on energy security in the Caspian region to discuss issues
			 of mutual interest in the energy sector, including establishment of the
			 Southern Gas Corridor;
		Whereas the European Union-United States Energy Council at
			 its fourth meeting in Brussels on December 5, 2012, noted progress on the
			 realization of the Southern Gas Corridor and reaffirmed that it remains a
			 pivotal opportunity to diversify supply and allow new providers to participate
			 in the European Union energy market;
		Whereas the off-shore Shah Deniz field in Azerbaijan is
			 one of the world’s largest gas-condensate fields, with over 30 trillion cubic
			 feet of recoverable gas and 240 million tons of condensate deposits;
		Whereas development of the second phase of the Shah Deniz
			 project, which is a stepping stone in opening the Southern Gas Corridor will
			 deliver the first sizeable quantities of alternative gas to European markets
			 from the Caspian Sea region;
		Whereas the Trans-Anatolian Natural Gas Pipeline (TANAP)
			 project launched by Azerbaijan and Turkey will be a key part of the Southern
			 Gas Corridor linking the gas resources of the Caspian Sea to the European
			 markets;
		Whereas the two possible Southern Gas Corridor routes,
			 Nabucco West, which would run from Turkey through Bulgaria, Romania, and
			 Hungary to Austria, and the Trans Adriatic Pipeline, which would run from
			 Turkey through Greece and Albania to Italy, will improve regional energy
			 stability, as well as advance overall regional development and
			 prosperity;
		Whereas the Southern Gas Corridor complements other
			 efforts by the European Union to diversify its sources of gas supply;
		Whereas realization of the Shah Deniz and these projects
			 will help open up upstream development in the regions beyond Europe's
			 southeastern frontiers;
		Whereas these energy projects have stimulated social and
			 economic progress in the region, promoting friendly relations and economic
			 cooperation among regional countries;
		Whereas the development of natural gas resources and
			 building of new routes to European markets for energy producers in the South
			 Caucasus and in Central Asia will further provide economic development and
			 consolidate political independence of these countries; and
		Whereas apart from establishing direct energy and
			 transport links between Europe and the countries of the Caspian region, these
			 projects ensure Western orientation of these nations, help promote
			 market-oriented principles and practices, and further contribute to their
			 integration with the European and Euro-Atlantic institutions: Now, therefore,
			 be it
		
	
		That—
			(1)the House of Representatives—
				(A)notes that further
			 energy exploration in the Caspian Sea region will enhance energy security of
			 European allies;
				(B)affirms that it is
			 in the national interest of the United States to support and enhance Europe’s
			 energy security by opening up the Southern Gas Corridor; and
				(C)encourages the
			 Administration to continue to actively engage with the Governments of
			 Azerbaijan, Turkey, Georgia, and other regional partners to provide support for
			 new and ongoing projects; and
				(2)it is the sense of
			 the House of Representatives that it is in the national interest of the United
			 States to support and enhance Europe's energy security by working with the
			 Governments of Turkey, Azerbaijan, and Georgia and its partners to make
			 available additional gas and oil supplies to that market in a cost effective
			 and secure manner.
			
